DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “comprising administering an effective amount of one or more kinds”. It is unclear as to what the term kinds is referring to as it does not direct to a specific entity or group. The meets and bounds are not well defined with such a term and further clarification is needed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mari-Noehl (RU2320346C2).
Regarding claim 1, Mari-Noehl discloses applying hesperidin compound or one of its derivatives chosen out of the group that consists of hesperidins, αglycosyl-hesperidin, methyl-hesperidin, hesperetin conjugate and sulfate or glucoronide, as active compound that stimulates osteogenesis and inhibits osseous resorption (see abstract) and discloses wherein hesperidin is a compound from the flavanoid family (Disclosure of invention, page 3) and wherein “Hesperidin is a glycosyl-containing compound that includes the flavanone nucleus of hesperetin (see The implementation of the invention, page 5, line 1) and discloses a method of administering to patients in need of bone remodeling, a therapeutically effective amount of hesperidin or one of its derivatives  (see paragraph 15, page 10).
. 

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurent (FR3005419A1).
Regarding claim 1, Laurent discloses a composition comprising fisetin, or a derivative thereof and docosahexaenoic acid (DHA), or a derivative thereof, for use in the treatment and / or the prevention of disorders associated with bone loss and / or an imbalance in the relationship between formation and bone resorption (see abstract) and discloses wherein the derivative can be glycosylated forms (see page 5, 1st paragraph) and discloses wherein an effective amount refers to the amount that is sufficient to exert the associated nutritional and / or therapeutic activity, when administered to a subject (see 3rd paragraph, page 6).
Laurent disclose “The present invention relates to a combination comprising at least one flavonol compound, and preferably, fisetin or a derivative thereof and DHA or a derivative thereof for use in the treatment and / or the prevention of pathologies, or bone disorders” (see 3rd paragraph, page 4) and “Fisetine (and / or at least one of its derivatives), possibly associated with DHA (and / or at least one of its derivatives), or the composition containing them (or them) is intended for the prevention of bone loss and / or imbalance in remodeling of bone tissue in humans or animals” (see 1st paragraph, page 7).
Regarding claim 9, Laurent discloses wherein “Typically fisetine (and / or at least one of its derivatives), optionally associated with DHA (and / or at least one of its derivatives), or the composition containing them (or) is indicated for the prevention and / or treatment of nd paragraph, page 7).

Claims 1-2, 4-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoki (JP 4426674 B2) and by The Plant List (http://www.theplantlist.org/tpl1.1/record/ild-33335) and/or World Flora Online (http://www.worldfloraonline.org/taxon/wfo-0000186843) are only cited as evidence for showing that Cassia minosides L. Va r. Nomame Makino is a synonym for Chamaecrista nomame which is inherently taught by Naoki.
Regarding claims 1-2, 4-10, and 12-14, Naoki discloses an extract obtained from Kawasia ketsumei and explains that it may be used directly as it is a bone resorption inhibitor effective for the prevention and / or treatment of osteoporosis, but can be administered in various dosage forms (see 0019). Naoki also discloses wherein Kawasia Ketsumei is ( Cassia minosides L. Va r. Nomame Makino) (see line 1, page 3) and Cassia minosides L. Va r. Nomame Makino is a synonym for Chamaecrista nomame (Sieber) H.Ohashi as disclosed by two different online plant consortiums, The Plant List (http://www.theplantlist.org/tpl1.1/record/ild-33335) and World Flora Online (http://www.worldfloraonline.org/taxon/wfo-0000186843). Naoki also discloses wherein the extract was effective for treating osteoclast formation in mouse tibia (see test example 1, page 3, bottom). 
Naoki does not explicitly disclose wherein the administration is a flavanone or glycoside however Naoki discloses the alcohol and ethyl acetate extraction (see 0015) of the same plant species and such extraction is similar in nature to the instant invention that the flavanone and glycoside components of the plant extracts and fractions would be found in the extracts used in 
 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)” (MPEP 2112.I).
The applicant discloses wherein the present invention is useful for preventing or improving osteoporosis or a decrease in bone strength (see instant 0001) and thus Naoki discloses the same patient population (see 0001). The acceleration of bone remodeling would thus be an inherent property of the extracted components because the applicant is claiming the same components that are thus found within the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Naoki (JP 4426674 B2) and by The Plant List (http://www.theplantlist.org/tpl1.1/record/ild-33335) and/or World Flora Online (http://www.worldfloraonline.org/taxon/wfo-0000186843) are only cited as evidence for showing that Cassia minosides L. Va r. Nomame Makino is a synonym for Chamaecrista nomame which is inherently taught by Naoki, and in further view of Rack (AU2015331082A1).
Naoki teaches the method steps of accelerating bone remodeling through the administration of an effective amount of Chamaecrista and glycoside as discussed above but does not specifically disclose where the Chamaecrista is in methanol as in claims 4 and 11.
Rack’s general disclosure is to compositions containing extracts or fractions of Justicia Plants (see abstract).
Rack teaches examples of Chamaecrista nomame extract or fractions thereof as being utilized in the pharmaceutical composition (see 1st paragraph, page 7) and teaches the specific use of lower alcohols having 1 to 4 carbon atoms such as methanol, ethanol, propanol, isopropanol, butanol, and n-butanol for extracting methods and also discloses the use of organic solvents such as ethyl acetate (see paragraph 8 and 9, page 4).
Therefor it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize organic solvents and lower alcohols having only 1 to 4 carbons for solvents during extraction and incorporating these uses into Naoki’s methods because Rack teaches these extraction techniques and it would be prima facie obvious to combine them into a single extraction method. Naoki teaches the use of a solvent having 1 to 4 carbon atoms and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655